Quinn, Chief Judge
(dissenting);
During the inquiry into his understanding of the offenses charged and the legal consequences of his plea, the accused advised the law officer that he knew that “the facts” alleged in each specification embraced the “elements” of the offenses charged; that his counsel had “explained each and every element of each and every offense”; that he understood the elements “thoroughly” ; and that he did not desire further explanation. Substantially similar representations in other cases led us to conclude that the accused knew and understood the elements of the offenses charged, thereby assuring on the record that his plea of guilty to each was provident. United States v Gremillion, 18 USCMA 568, 40 CMR 280 (1969); United States v Romero, 18 USCMA *500578, 40 CMR 290 (1969); United States v Graan, 18 USCMA 586, 40 CMR 298 (1969). I would, therefore, affirm the decision .of the United States Navy Court of Militai'y Review.